         Case 1:20-cv-11459-JCB Document 19 Filed 09/15/20 Page 1 of 2
                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                    DOCKET NO. 1:20-cv-11459-JCB


                                  )
JAMES R. BRITO-WHITE,             )
           Plaintiff              )
Vs.                               )
                                  )
MASSACHUSETTS BAY TRANSPORTATION )
AUTHORITY, WILLIAM FISHER, SAMUEL )
ABANY, NANCY HANLEY and LAWRENCE  )
MITTICA,                          )
           Defendants             )
                                  )

          PARTIAL STIPULATION OF DISMISSAL WITHOUT PREJUDICE

       Pursuant to Rule 41(a)(1)(A)(ii) of Federal Rules of Civil Procedure, Plaintiff, James R.

Brito-White, and Defendants, Massachusetts Bay Transportation Authority, William Fisher,

Samuel Abany, Nancy Hanley and Lawrence Mittica, (collectively, the “Parties”) stipulate to

dismiss Massachusetts Bay Transportation Authority and all claims against it, including Count II,

WITHOUT PREJUDICE and without costs. Nothing herein shall serve to impact or affect the

Plaintiff’s remaining claims pending against Defendants, William Fisher, Samuel Abany, Nancy

Hanley and Lawrence Mittica.

Respectfully Submitted,

The Plaintiff,                                      The Defendants
James R. Brito-White                                Massachusetts Bay Transportation Authority
                                                    William Fisher, Samuel Abany,
                                                    Nancy Hanley and Lawrence Mittica
By his attorney,                                    By their attorney

/s/ Richard M. Welsh, Jr.                           /s/ Thomas R. Donohue
Richard M. Welsh, Jr., BBO # 552732                 Thomas R. Donohue, BBO # 643483
HOWARD M. KAHALAS, P.C.                             BRODY, HARDOON, PERKINS &
                                                    KESTEN, LLP
6 Beacon Street-Suite 1020                          699 Boylston Street, 12th Floor
Boston, MA 02108                                    Boston, MA 02116
(617) 523-1155                                      (617) 880-7100
rwelsh@kahalaslaw.com                               tdonohue@bhpklaw.com

DATED: September 15, 2020
          Case 1:20-cv-11459-JCB Document 19 Filed 09/15/20 Page 2 of 2


                                 CERTIFICATE OF SERVICE

        I hereby certify that this document was filed through the ECF system and will therefore
be sent electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF) and paper copies will be sent this day to those participants indicated as non-registered
participants.

                                                      /s/ Richard M. Welsh, Jr.
                                                      Richard M. Welsh, Jr., BBO # 552732

DATED: September 15, 2020
